DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 7/19/2022 have been entered.
2. Claim 3 has been amended.
3. In view of Applicant’s amendments to claim 3 regarding a ROCK inhibitor and co-expression of NANOG, OCT3/4 and TRA 1-60, the 103 rejection of record has been amended to address these new limitations.
4. Claim 3 is examined in the instant application.
Claim Rejections - 35 USC § 103 (as necessitated by amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 remains rejected under 35 U.S.C. 103 as being unpatentable over Amirthalingam et al. (2016, Manipal J. Med. Sci., Vol. 1(2), pgs. 46-52) in view of Lei et al. (2013, PNAS, E5039-E5048), Chen et al. (2011, Nat. Methods, Vol. 8(5), pgs. 424-429) and Takahashi et al. (2007, Cell, Vol. 131, pgs. 861-872) and further evidenced by a web review of Luminessce anti-ageing skin serum from CyGenX, USA (for reasons of record in the Non-Final Office Action mailed on 4/25/2022 (and repeated as amended below).
Regarding claim 3, Amirthalingam et al. teach an agent comprising conditioned medium from iPS cells for use in anti-ageing (pg. 49 Table 2, CyGenX).
Specifically, Amirthalingam teaches that:
“Stem cells are emerging science and progressively being used in regenerative medicine and offers hope to cure many critical diseases, especially in unmet medical needs. The stem cells are also known to promote wound healing and several companies are developing wound healing products from the stem cells. When the stem cells are grafted to the tissues, differentiate and form specialized cells. However, the ability of stem cells to survive and integrate into the host cell is dependent on the various growth factors and cytokines. According to a few studies, these factors alone are available in the spent media of harvested stem cells, which can be used for treatment in regenerative medicine and making cosmetic products. This conditioned medium (CM) consisting of various growth factors and cytokines is known to promote regeneration of damaged tissue. Thus, the stem cell conditioned medium is an innovative technology, which can be used in skin care, hair care, and dark circles under the eye3. 
Collagen, Elastin, and Hyaluronic acid are the structural components of the skin and provide the skin its strength, elasticity, smoothness, and structure. These structural elements in the skin, reduce with age. Vulnerability to environmental stresses like UV rays of sun, smoking, toxins, pollutants, and lack of nutrition cause skin damages, whereby the skin loses its elasticity leading to the appearance of wrinkles, dark circles, and sagging of skin. 
Growth factors and cytokines present in the CM play a role in cell division, growth of new cells, and promote the synthesis of collagen, elastin, and hyaluronic acid. Collagen synthesis, which helps in keeping the elasticity and durability of the skin, making it appear younger. Cytokines, are chemicals produced by stem cells that regulate cell division and promote healing. Cytokines, promote healing of tissue by attracting macrophages that clean the cell damage, stimulate fibroblasts that secrete collagen and elastin. Some growth factors and cytokines are responsible for the reduction of melanin synthesis that helps in making the skin look fairer reducing the darkness of the skin. Human stem cell growth factors are said to stimulate epidermal cells to thicken the skin, which leads to tightening of the skin.” (pg. 47 col. 2 parag. 2 bridge pg. 48 col. 1 parag. 1).
Amirthalingam continues to teach (emphasis added) that:
“Multiple benefits of stem cell conditioned medium 
The growth factors and cytokines present in the conditioned medium like VEGF, TGF- beta, PDGF provide healthy skin, whereas the factors like KGF, IGF-1, IL6, and TGF-beta are important in wound healing. Apart from the skin health benefits, the conditioned medium contains essential growth factors for healthy hair growth and regeneration. The growth factors present in the conditioned medium have the ability to skin whitening effect, and used in skin brightening cosmetics and under eye dark circle reduction products. The conditioned medium derived cleanser provides mild cleansing and rejuvenation to the skin on daily usage. The stem cell cures the critical diseases, and the byproducts make the person beautify and provides anti-ageing benefits. By applying suitable formulation techniques, these stem cell derived factors can be made into suitable cosmeceutical and biopharmaceutical products.”
One of the examples that Amirthalingam teaches, as cited above, is Luminessce anti-ageing skin serum from CyGenX, USA, which uses conditioned medium from iPS cells. As Amirthalingam teaches above, ageing of the skin encompasses wrinkles and sagging, thus it would be inherent that an “anti-ageing” skin serum would ameliorate skin wrinkles and sagging. 
While Amirthalingam does not teach the ingredients for the Luminessce anti-ageing skin serum from CyGenX, USA (CyGenX, USA is now defunct), the ingredients were publicly listed and available in 2012. Specifically, a review of Luminessce anti-ageing skin serum from CyGenX was published on 1/14/2012 discussing the merits of using conditioned medium from stem cells for skin treatment. In this review, the ingredients for Luminessce anti-ageing skin serum were taught to be (Human Fibroblast Conditioned Media, Human Adipose Derived Stem Cell Conditioned Media and Induced Pluripotent Stem Cell Conditioned Media), Water, Glycerin, Polysorbate-20, Cellulose Gum, Phenoxyethanol, Sodium PCA, DL-Panthenol, Allantoin.
	Accordingly, the Luminessce anti-ageing skin serum from CyGenX, USA taught by Amirthalingam was known in the art to be an agent which ameliorates skin wrinkles and sagging, comprised a supernatant of conditioned medium from iPS cells. Since the conditioned medium was from iPS cells and not their differentiated cell types, it would have been inherent that this conditioned medium was used in the maintenance culture of iPS cell, absent evidence to the contrary. 
	Amirthalingam does not teach:
	(i) a supernatant from a suspended gel medium,
(ii) using a ROCK inhibitor, and
(iii) expression of NANOG, OCT3/4 and TRA 1-60.

	(i) Regarding the advantages of culture of iPS cells in a suspended gel, Lei et al. teach the development of a 3D culture system for iPS cells (see Abstract).
	Specifically, Lei teaches:
“hPSC culture has made considerable progress, but current systems achieve only moderate expansion, yield, and quality (9) (SI Appendix, Table S1). The most effective
system reported to date enabled approximately threefold to fourfold expansion of hESCs per passage in mTeSR medium containing 1% BSA, for a final yield of <1 × 106 cells per mL
(18) (SI Appendix, Table S1). We have developed a 3D culture system—which combines a synthetic thermoreversible hydrogel and defined medium with an optimized protocol involving single cell passaging—for simple, defined, scalable, and GMP-compliant hESC and hiPSC expansion (Figs. 1–5) and differentiation (Figs. 6 and 7) with high yield. Long-term culture (>280 d) with high expansion rate (20-fold over 5 d, or 6.4 × 107-fold over 1 mo, and 1072-fold over 280 d), volumetric cell yield (2 × 107 cells per mL of hydrogel), and quality (∼95% Oct4+) were achieved (Figs. 3 and 4).” (pg. E5044 col. 2 parag. 1 lines 2-17).
	Regarding the combination of the thermoresponsive hydrogel and culture medium, Lei teaches “The culture medium provides key soluble cues (3), and the material may conceivably
concentrate autocrine/paracrine factors near cells (15). RI ameliorates dissociation-induced apoptosis that otherwise occurs via cytoskeletal-associated pathways (14, 31, 32), and future investigation may elucidate whether this mechanically soft (SI Appendix, Fig. S14) thermoresponsive material may more favorably interface with these mechanosensitive pathways relative to other materials (14). The material also protects cells from shear-induced stress, yet this readily deformable hydrogel may more favorably allow single-cell division and subsequent cluster growth relative to chemically cross-linked hyaluronic acid, ionically associated alginate,
or stiff agarose hydrogels. (pg. E5045 col. 1 last 5 lines bridge col. 2 line 1-8).
	(ii) Regarding using a ROCK inhibitor with iPS cells, Chen et al. teaches that culturing iPS cells with a ROCK inhibitor (either HA100 or Y27632) improves initial survival and supports high cloning efficiency (pg. 3 parag. 2).
	(iii) Regarding the expression of NANOG, OCT3/4 and TRA 1-60, Takahashi et al. teach that iPS cells (generated from human fibroblast cells) express NANOG, OCT3/4 and TRA 1-60 (pg. 863 col. 1 parags. 4-5 and Figs. 1-2).
	Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Amirthalingam regarding an agent comprising conditioned medium from iPS cells for use in anti-ageing with the teachings of Lei regarding the benefits of culturing iPS cells in a suspended gel medium and with the teachings of Chen regarding the benefits of culturing iPS cells with a ROCK inhibitor and Takashi regarding the expression of markers on iPS cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to use a supernatant of the suspended gel medium of Lei, since Lei teaches that gel medium provides a high expansion rate for pluripotent stem cells and the combination of a hydrogel and a conditioned medium used for the maintenance of pluripotent stem cells provides key soluble cues and the hydrogel may concentrate autocrine/paracrine factors near the cells and protect the cultured cells from shear-induced stress. Thus, the medium from the gel suspension of pluripotent stem cells of Lei will have concentrated factors secreted from the cells due to pluripotent stem cells culture in a hydrogel suspension.
	Further motivation is provided by Chen to use a ROCK inhibitor in the suspended gel medium of Lee since Chen teaches that ROCK inhibition improves initial survival and supports high cloning efficiency of iPS cells. 
	There would have been a reasonable expectation of success that a supernatant of the suspended gel medium of Lei could be substituted for the conditioned medium of iPS cells taught in Amirthalingam since Lei teaches that the conditioned medium was successful for the growth and expansion of pluripotent stem cells. Further, there would have been a reasonable expectation of success that the iPS cells of Amirthalingam and Lee could be cultured with a ROCK inhibitor since Chen demonstrates successful culturing of iPS cells with either HA100 or Y27632. Additionally, there would have been a reasonable expectation of success that the iPS cells of Amirthalingam expressed NANOG, OCT3/4 and TRA 1-60, since Takahashi teaches that iPS cells express NANOG, OCT3/4 and TRA 1-60.
	Thus the cited art provides the requisite teachings and motivations to make and use the inventions as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that a feature of independent claim 3 is that the undifferentiated iPS cells are positive for NANOG, OCT3/4, and TRA 1-60. As described in the comparative example in paragraphs [0071]-[0075] of the present specification, iPS cells can be differentiated while maintenance culturing, and the cultured cells in the comparative example were negative for the undifferentiated markers NANOG, OCT3/4, and TRA 1-60, which confirmed that they were differentiated cells. Therefore, it is necessary to verify the undifferentiated markers of NANOG, OCT3/4, and TRA 1-60 on iPS cells.
The Amirthalingam and CyGenX do not disclose or suggest such a feature. Moreover, Lei, which is directed to 3D differentiation of hPSCs and not maintenance culture of iPS cells in an undifferentiated state, does not remedy this deficiency.
Further, the Office Action asserts that Amirthalingam discloses an agent comprising conditioned medium from iPS cells for use in anti-aging. The Office Action acknowledges that Amirthalingam does not teach the ingredients for the Luminessce anti-aging skin serum from CyGenX. The Office Action further asserts that a review of Luminessce indicates that the ingredients contain induced pluripotent stem cell conditioned media.
However, this review fails to show the ingredients of the induced pluripotent stem cell conditioned media. Further, the review fails to show that the induced pluripotent stem cell conditioned media contains a ROCK inhibitor. Therefore, Amirthalingam and CyGenX fail to indicate the use of a ROCK inhibitor to prepare an agent that prevents formation of or ameliorates skin blemishes, wrinkles, or sagging.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above in the amended 103, one or ordinary skill in the art would have been motivated to use a ROCK inhibitor in a culture of iPS cells. Further, as taught by Takahashi, it was known in the art that iPS cells express the markers NANOG, OCT3/4 and TRA 1-60. 
As set forth above in the 103 rejection of record, Amirthalingam that the ingredients of the cell conditioned included VEGF, TGF- beta, PDGF, KGF, IGF-1, IL6, and TGF-beta. It should be noted that the instant claims only require one media component, a ROCK inhibitor, and as set forth above, one of ordinary skill in the art would be motivated to use a ROCK inhibitor in a culture of iPS cells.
Thus, for the reasons above and of record, the rejection is maintained. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632